Exhibit CONSULTING AGREEMENT THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into as of January 29, 2009, by and between Trycera Financial, Inc., a Nevada corporation (the “Company”), and Balius Consulting Group, LLC, a California limited liability company (“Consultant”) with respect to the following facts: RECITALS A. The Company has ceased it primary business operations and is actively seeking an operating entity to assume control of and generate revenue for the Company. B. In order to make the Company a suitable vehicle for a reverse acquisition, the material outstanding liabilities and obligations must be settled and the financial records must be compiled and organized. C. The principals of the Consultant include the former principal executive and operations officer of the Company and the former accounting consultant to the Company. D. The Company desires to retain Consultant to assist the Company in its negotiations to settle outstanding liabilities of the Company and to organize and compile the financial records of the Company (collectively, the “Services”). E. Consultant is willing and desires to provide the Services to the Company upon the terms, covenants and conditions hereinafter set forth. AGREEMENT NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions hereinafter set forth, the parties agree as follows: 1. Term of Service. The Company hereby retains Consultant for a period beginning on the date of this Agreement and ending December 31, 2009, unless further extended or sooner terminated as provided in Section 5 below (the “Term”). Any extended term shall be “at will” and may be terminated at any time with or without cause by either party. Consultant shall perform the Services pursuant to this Agreement upon request by the Company. 2. Services to Be Provided. Consultant agrees to provide the Services to the Company as the Company may request in writing, which shall include by email transmission. All services provided by Consultant for the Company are performed pursuant to the terms and conditions of this Agreement. The Company may retain Consultant on additional projectson which the Company may require assistance from Consultant (“Additional Services”) with prior written authorization from the Company’s Board of Directors (the “Board”). 3. Fees.
